ATTORNEY GRIEVANCE COMMISSION                     *   IN THE
  OF MARYLAND                                     *   COURT OF APPEALS
                                                  *   OF MARYLAND
               Petitioner                         *
v.                                                *   Misc. Docket AG No. 4 & 24
                                                  *   September Term, 2015
                                                  *
MARIA REBECCA FLYNN                               *   Circuit Court for Anne Arundel County
                                                  *
               Respondent.                        *   Case No. C-02-15-00092/C-02-15-002331

                                               ORDER

       This matter came before the Court on the parties’ Joint Petition for Indefinite

Suspension by Consent in the above entitled matter, it is this 14th day of August, 2015;

       ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is

hereby GRANTED; and it is further,

       ORDERED, that the Respondent, Maria Rebecca Flynn, is hereby indefinitely

suspended from the practice of law in the State of Maryland for engaging in professional

misconduct involving violations of Maryland Lawyers’ Rules of Professional Conduct 1.1, 1.3,

1.4, 1.5(a), 1.8(a) and (h), 1.15, 1.16(d), 5.3, 7.1(a) and (b), 8.1 and 8.4(a)(c) and (d); Business

Occupations and Professions Art., Md. Code Ann. §10-306 and Md. Rules 16-606.1, 16-607

and 16-609; and it is further,

       ORDERED, that, the Clerk of the Court shall remove the name of Maria Rebecca Flynn

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d).



                                               /s/ Clayton Greene Jr.
                                               Judge